SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1016
CA 13-00418
PRESENT: SMITH, J.P., FAHEY, SCONIERS, VALENTINO, AND WHALEN, JJ.


GUS MICHAEL FARINELLA, AS ADMINISTRATOR OF THE
ESTATE OF MAGDALENA MARTA LUBOWSKA, DECEASED,
MARIUSZ LUBOWSKI AND KATARZYNA LUBOWSKA,
CLAIMANTS-APPELLANTS,

                     V                                              ORDER

STATE OF NEW YORK, DEFENDANT-RESPONDENT.
(CLAIM NO. 116051.)


SANDERS, SANDERS, BLOCK, WOYCIK, VIENER & GROSSMAN, P.C., MINEOLA
(EDWARD J. NITKEWICZ OF COUNSEL), FOR CLAIMANTS-APPELLANTS.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (JULIE M. SHERIDAN OF
COUNSEL), FOR DEFENDANT-RESPONDENT.


     Appeal from an order of the Court of Claims (Michael E. Hudson,
J.), entered June 1, 2012. The order granted the motion of defendant
for summary judgment dismissing the claim.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at the Court of Claims.




Entered:   September 27, 2013                    Frances E. Cafarell
                                                 Clerk of the Court